—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 1, 1997, which granted defendant’s motion for summary judgment to the extent of declaring that the subject apartment is not exempt from coverage under the Rent Stabilization Law and otherwise dismissing the complaint, unanimously affirmed, with costs.
In light of plaintiff’s failure to adduce proof in evidentiary form sufficient to controvert defendant’s showing that the subject apartment is her primary residence, defendant’s motion for summary judgment, inter alia, declaring that the apartment remains subject to the Rent Stabilization Law was properly granted (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.